Case 21-10632-MBK             Doc 163      Filed 02/26/21 Entered 02/26/21 14:10:34      Desc Main
                                          Document     Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)

  FOX ROTHSCHILD LLP
  49 Market St.
  Morristown, NJ 07960
  Mark E. Hall, Esq.
  Martha B. Chovanes, Esq.
  Michael R. Herz, Esq.
  mhall@foxrothschild.com
  mchovanes@foxrothschild.com
  mherz@foxrothschild.com
  Telephone: (973) 992-4800
  Facsimile: (973) 992-9125
  Proposed Counsel for L’Occitane, Inc.

  In Re:

  L’OCCITANE, INC.,                                           Chapter 11

                                    Debtor.                   Case No. 21-10632-MBK

                                                              Judge: Michael B. Kaplan


                             NOTICE OF 341 MEETING OF CREDITORS

           PLEASE TAKE NOTICE that, on February 9, 2021, the Debtor filed a Notice of Chapter

 11 Bankruptcy Case [Docket No. 99] which, among other things, scheduled a meeting of creditors

 pursuant to 11 U.S.C. § 341 (the “341 Meeting”) for March 5, 2021 at 11:00 a.m. (ET).

           PLEASE TAKE FURTHER NOTICE, that the 341 Meeting shall be conducted

 telephonically. The dial-in information for the 341 Meeting is:

                                          +1-215-299-3000 US Toll
                                        +1-800-598-1154 US Toll Free
                                          Access code: 645 117 663

           PLEASE TAKE FURTHER NOTICE that parties that wish to participate in the 341

 Meeting should provide an email with their names and affiliations to the following parties in

 advance of the 341 Meeting: mhall@foxrothschild.com, mchovanes@foxrothschild.com,


 119991954.v1
Case 21-10632-MBK        Doc 163    Filed 02/26/21 Entered 02/26/21 14:10:34            Desc Main
                                   Document     Page 2 of 2



 mherz@foxrothschild.com, rsoloman@foxrothschild.com, Jeffrey.M.Sponder@usdoj.gov, and

 Lauren.Bielskie@usdoj.gov.

         PLEASE TAKE FURTHER NOTICE that in the event the 341 Meeting is adjourned to

 a later date, such information will appear on the Debtor’s claims agent website at

 https://cases.stretto.com/LOccitane and on the Court docket. Please check Stretto’s website or the

 Court docket before you attend the 341 Meeting.

 Dated: February 26, 2021                     FOX ROTHSCHILD LLP

                                              Proposed Counsel to the Debtor and Debtor-in-
                                              Possession

                                              By:    /s/ Mark E. Hall
                                                     Mark E. Hall, Esq.
                                                     Martha B. Chovanes, Esq.
                                                     Michael R. Herz, Esq.




                                                 2
 119991954.v1
